EXHIBIT 10.62

 

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. 200.80(b)(4)
And 240.24b-2

 

C O N F I D E N T I A L

 

AGREEMENT

 

This Agreement (“Agreement”) is made effective May 12, 2003, by and between
Amylin Pharmaceuticals, Inc., a Delaware corporation having a place of business
at 9373 Towne Centre Drive, Suite 250, San Diego, California 92121, USA
(“AMYLIN”) and UCB S.A. a Belgium corporation having a place of business at
[***] (“UCB”). All references to “AMYLIN” and “UCB” shall include their
respective Affiliates.

 

WHEREAS, AMYLIN is developing and plans to commercialize a peptide referred to
as pramlintide (also referred to as AC137);

 

WHEREAS, UCB and AMYLIN  previously entered into a Revised Manufacturing Process
Development Agreement effective September 15, 1993 (“Process Development
Agreement”), pursuant to which UCB developed a solution phase process for the
CGMP manufacture of pramlintide; and UCB, AMYLIN and Johnson & Johnson, a New
Jersey corporation having a place of business at One Johnson & Johnson Plaza,
New Brunswick, New Jersey 08933 (“J&J”) previously entered into a Scale-Up and
Materials Purchase Contract effective August 30, 1996 (“Scale-Up Agreement”),
pursuant to which UCB scaled up the process for the manufacture of pramlintide
developed pursuant to the Process Development Agreement;

 

--------------------------------------------------------------------------------

* Confidential Treatment Request(ed)

 

--------------------------------------------------------------------------------


 

WHEREAS, UCB previously performed optimization and further scale-up of the
solution phase process for manufacture of pramlintide which was developed under
the Process Development Agreement and the Scale-Up Agreement, and was paid for
such optimization work by J&J under the Release Agreement among UCB, AMYLIN and
various J&J Affiliates (“Release Agreement”);and

 

WHEREAS, Parties acknowledge that UCB has manufactured CGMP pramlintide pursuant
to a purchase order from Ortho Biotech, Inc. and a purchase order from AMYLIN,
both of which sets of materials were used to validate the manufacturing process
used to manufacture Product (defined below) under this Agreement;

 

WHEREAS, AMYLIN wishes to purchase from UCB, and UCB is willing to produce for
AMYLIN, quantities of CGMP pramlintide for commercial supply on the terms and
conditions of this Agreement.

 

NOW THEREFORE, in consideration both of the following premises and terms and
conditions set forth below, the parties agree as follows:

 

ARTICLE I - DEFINITIONS

1.1           “Affiliate” shall mean any entity that directly or indirectly
Owns, is Owned by, or is under common Ownership with, a party, where “Owns” or
“Ownership” means direct or indirect possession and/or control of at least fifty
percent (50%) of the outstanding voting securities of a corporation or a
comparable equity interest in any other type of entity.

 

2

--------------------------------------------------------------------------------


 

1.2           “Agreement” shall mean this Agreement, together with all Exhibits
and referenced documents.

 

1.3           “Contaminant” shall mean a substance contained in the Product
that (a) causes the Product to fail to meet Product Specifications, (b) causes
the Product to be adulterated within the meaning of the United States Food, Drug
and Cosmetic Act, as amended, or (c) is present in the Product at a level that
exceeds the level allowed under applicable laws, rules and regulations.

 

1.4           “CGMP” shall mean current Good Manufacturing Practice requirements
that are the part of quality assurance which ensures that medicinal products are
consistently produced and controlled to the quality standards appropriate for
their intended use (in this case, commercial sale), the principles and
guidelines of which are specified in Chapter II of European Commission Directive
91/356/EEC and Title 21 of the United States Code of Federal Regulations parts
11, 210 and 211 and ICH Guideline Q7A.

 

1.5           “Drug Approval Application” shall mean an application for
Regulatory Approval required before commercial sale or use of a product as a
drug in a regulatory jurisdiction.

 

1.6           “Effective Date” shall mean the date first written above.

 

1.7           “FDA” shall mean the United States Food and Drug Administration.

 

1.8           “Firm Purchase Order” shall have the meaning recited in Paragraph
3.4.

 

3

--------------------------------------------------------------------------------


 

1.9           “Joint Inventions” shall mean those inventions described in
Paragraph 7.1.2.

 

1.10         “Launch Date” shall mean the date of the first commercial sale of
the Product, manufactured using UCB Technology, in a country after approval by
appropriate regulatory authorities for market and sale in such country.

 

1.11         “Lot” shall mean the pramlintide lyophilized from a single
homogeneous pool of combined fractions of purified pramlintide.

 

1.12         “Major Change” shall mean (i) a change that likely will or does
significantly affect the quality attributes of Product or a process, or (ii) a
change that results in an amendment to the drug master file for the Product in
the United States, Europe or other countries in the Region.

 

1.13         Manufacturing Process” shall mean any and all specifications,
compositions, product, formulas, methods, techniques, processes, procedures and
quality control necessary or useful for the scale-up, manufacture, production,
and purification of Product pursuant to CGMP in commercial volumes with
commercially acceptable yields.

 

1.14         “Product” shall mean pramlintide manufactured in accordance with
CGMP which has been completely synthesized and purified and which meets the
specifications recited in the Product Specifications, attached hereto as Exhibit
A.

 

1.15         “Product Specifications” shall mean those specifications recited in
Exhibit A attached hereto.

 

4

--------------------------------------------------------------------------------


 

1.16         “Region” shall mean the United States, Canada, Mexico and the
countries which are members of the European Union and other countries as may be
designated by AMYLIN from time to time during the term.

 

1.17         “Regulatory Approval” shall mean any approval, license,
registration or authorization of the FDA or other government entity, necessary
for the manufacture, use, storage, import, transport or sale of Product in a
country in the Region.

 

1.18         “Regulatory Authority” shall mean the FDA or other governmental
entity responsible for Regulatory Approval in the Region.

 

1.19         “Technical Quality Agreement” shall mean the Technical Quality
Agreement dated as of the Effective Date between AMYLIN and UCB containing,
identifying and outlining the specifications, and certain of the technical and
regulatory terms and conditions, for the manufacture of Product under this
Agreement.  The Technical Quality Agreement is incorporated into this Agreement
and made a part hereof.

 

1.20         “Third Party” shall mean any person or entity other than UCB or
AMYLIN or any of their Affiliates.

 

1.21         “UCB Patents” shall mean pending applications for patents and
issued patents, worldwide, which cover any aspect of the manufacture of peptide
amylin agonists, including pramlintide, which are owned by UCB or which UCB has
the ability to license or sublicense, including UCB’s interest in patents
covering any Joint Inventions.

 

5

--------------------------------------------------------------------------------


 

1.22 “UCB Technology” shall mean all technical information, whether tangible or
intangible and whether or not patentable, including UCB Patents, and any method,
procedure, process, assay, composition of matter, device, trade secret,
invention, technology, information or other subject matter, including license
application materials and all supporting documents, specifications for materials
(including purification techniques), data, information (including information
contained in registration dossiers, drug master files and other documents filed
with Regulatory Authorities), quality control, validation and equipment
necessary or useful for the manufacture, production, scale-up, processing or
formulation of peptide amylin agonists, including pramlintide, which (a) UCB
conceived, reduced to practice, developed or obtained (or which UCB has the
ability to license or sublicense) in the performance of the Process Development
Agreement, the Scale-Up Agreement, the optimization work paid for under the
Release Agreement, the manufacture of pramlintide under purchase orders from
Ortho Biotech, Inc. and AMYLIN, respectively, or in the manufacture of Product
under this Agreement, or (b) is otherwise necessary or useful in the manufacture
of Product.

 

ARTICLE II - SUPERSEDING EFFECT

 

This Agreement supersedes all prior oral or written agreements, if any, between
or among the parties regarding the subject matter of this Agreement and
constitutes the entire agreement between or among the parties with respect to
the work to be performed under this Agreement.  In the event of a conflict
between the provisions herein and the Technical Quality Agreement, the
provisions herein will control.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III - COMMERCIAL SUPPLY
OF PRODUCT

 

3.1       Purchase and Supply.  AMYLIN agrees to purchase and UCB agrees to
supply to AMYLIN Product ordered hereunder for commercial sale and use in
clinical trial studies or other use, upon the terms and conditions of this
Agreement.

 

3.2       Pricing.  The price for the Product shall be as stated in Exhibit B,
attached hereto, and incorporated herein by this reference.

 

3.3       Forecast. AMYLIN agrees to provide UCB with a written rolling [***]
forecast of the estimated quantities of Product to be ordered for delivery by
UCB during such [***] period, itemized by [***], commencing in the [***] during
the term.  All forecasts are not orders, not binding and are only estimates to
be used for planning and scheduling purposes by UCB.  Within thirty (30) days of
receiving the [***] estimated forecast each [***], UCB must notify AMYLIN
whether or not manufacturing capacity issues prevent UCB from supplying the
forecasted quantities within the delivery times forecasted.  UCB will provide
the delivery time corresponding to the forecasted quantities, including the lead
time for the supply of the corresponding raw materials as well as the possible
impact of capacity adjustments or manufacturing flexibility along with the
associated lead times. If UCB notifies AMYLIN that it can not supply the
forecasted quantities within the delivery times forecasted due to manufacturing
capacity issues, then the parties will discuss in good faith possible means to
enable UCB to manufacture such forecasted quantities.  In such case, if
requested by UCB, AMYLIN may, in its discretion, consider pre-purchasing certain
long lead time raw

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

7

--------------------------------------------------------------------------------


 

materials.  However, if the parties are unable to agree on means to enable such

 

manufacture within thirty (30) days of UCB so informing AMYLIN, AMYLIN may
obtain supply of Product from a Third Party supplier to the extent that UCB
cannot supply the forecasted quantities, in accordance with Paragraph 8.1,
Article IX and Article XVII.

 

3.4       Purchase Orders.  AMYLIN will issue a firm purchase order to UCB for
Products ordered under this Agreement (“Firm Purchase Order”).  Firm Purchase
Orders issued by AMYLIN under this Agreement shall be in accordance with the
manufacturing and delivery lead times agreed upon as defined in Paragraph 3.3,
and specify the quantities (including minimum Lot quantity as defined in
Paragraph 3.5(a)) and the delivery dates for the Product ordered.  The format of
the Firm Purchase Order shall be the standard AMYLIN purchase order form then in
effect.

 

3.5       UCB’s Obligations.  Except as set forth in Paragraph 3.3, UCB shall,
at its cost and expense, obtain all raw materials necessary for the manufacture
of the Products ordered by AMYLIN under this Agreement. UCB agrees to use its
best efforts to deliver 100% of all quantities specified in the Firm Purchase
Order at the times and dates set on the Firm Purchase Order, provided, however,
that if UCB uses its best efforts but fails to deliver the quantity of Product
ordered in a Firm Purchase Order, it shall not constitute a breach of this
Agreement if all of (a), (b) and (c) are satisfied –

 

(a)           each Lot of Product delivered by UCB under the applicable Firm
Purchase Order contains at least [***]

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

8

--------------------------------------------------------------------------------


 

of Product or such other lower minimum Lot quantity as specified in the Firm
Purchase Order; and

 

(b)           the total amount of Product actually delivered under the
applicable Firm Purchase Order is at least [***] of the total amount specified
in the applicable Firm Purchase Order; and

 

(c)           over a [***] the total underage of Product delivered is no greater
than [***] of the total amount of Product specified in the Firm Purchase Orders
for delivery in such [***] and provided that such underage, to the extent that
it is greater than [***] of the total amount of Product specified in the Firm
Purchase Orders for delivery in such [***], is delivered within [***] following
such [***].

 

UCB shall also comply with all of the terms and conditions of the Technical
Quality Agreement.

 

ARTICLE IV - GENERAL SUPPLY TERMS AND CONDITIONS
FOR SUPPLY OF PRODUCT

 

4.1       General.  The terms and conditions associated with the commercial
supply of Product are as recited in this Article IV.

 

4.2       Manufacture of Product.  UCB represents, warrants and agrees that (a)
UCB shall manufacture Product in accordance with all CGMP requirements and all
other applicable United States and foreign laws, rules and regulations, (b) all
Product shall meet all Product Specifications and shall not contain any
Contaminant; and (c) without prejudice to Article XI.1(d) and XIV.1, UCB shall
only manufacture Product at UCB’s

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

9

--------------------------------------------------------------------------------


 

facility in [***].  Any Lot of Product that does not meet all Product
Specifications, contains any Contaminant or is not manufactured in accordance
with all CGMP requirements or any other applicable United States or foreign
laws, rules and regulations, will not be accepted by AMYLIN.  In an attempt to
meet Product Specifications for each Lot of Product rejected by AMYLIN pursuant
to Paragraph 4.5, UCB may reprocess such material if there is a validated
process to reprocess the Lot and AMYLIN agrees in advance to the reprocessing of
the Lot. Product Specifications shall not be modified without AMYLIN’s prior
written agreement.  UCB shall promptly advise AMYLIN of any Major Changes,
including Major Changes to any processes or in-process testing proposed by UCB
for the manufacture of Product.  No such Major Changes will be implemented by
UCB unless AMYLIN has agreed to such changes in writing in advance.  UCB will
not change the vendors of, or the acceptance criteria for, any raw materials
used in the manufacture of Product without prior approval from AMYLIN.

 

4.3       Testing. On or before the date specified in each Firm Purchase Order
for delivery of each Lot, UCB shall deliver samples (in sample sizes specified
by AMYLIN) of such Lot of Product to AMYLIN for testing (“Testing Samples”). The
Testing Samples will be prepared and packed by UCB in accordance with AMYLIN’s
applicable standard operating procedures then in effect.  If such Lot is
accepted by AMYLIN in accordance with Paragraph 4.5, UCB shall promptly deliver
the remainder of such Lot of Product (“Commercial Material”) to a carrier
specified by AMYLIN for shipment to the location(s) specified by AMYLIN.  Each
Lot of Commercial Material will be packed by UCB in accordance with AMYLIN’s
applicable standard operating procedures then in effect.  For any amendment to
such standard operating procedures applicable to shipping Testing Samples, the
associated costs shall be

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

10

--------------------------------------------------------------------------------


 

reviewed in good faith by the parties and if the parties determine that such
amendment results in significant increased shipping costs, then AMYLIN shall be
responsible for payment of the amount of the increase.  UCB shall prepare
Product for shipment and arrange for shipment of Testing Samples and Commercial
Material.  AMYLIN shall pay all reasonable delivery charges for Testing Samples
and Commercial Material, provided that such delivery charges are supported with
receipts documenting such delivery charges and that such deliveries were made in
accordance with AMYLIN’s instructions.  Each shipment must be accompanied by a
packing slip which describes the articles, states the purchase order number and
shows the shipment’s destination.  UCB agrees promptly to forward the original
bill of lading or other shipping receipt for each shipment in accordance with
AMYLIN’s written instructions.

 

4.4       Shipment and Delivery.  The Product to be furnished pursuant to this
Agreement (including both the Testing Samples and Commercial Material referenced
in Paragraph 4.3 above), shall be shipped FCA (Incoterms 2000) UCB’s facilities,
[***]. Each delivery of Product shall be governed by the terms of this
Agreement, and none of the conflicting terms or conditions of AMYLIN’s Firm
Purchase Order form or UCB’s purchase order form, acknowledgment or invoice form
shall be applicable, except those specifying special shipping instructions and
invoice information.

 

4.5       Acceptance of Product.  Not later than ninety (90) days after receipt
of Testing Samples for each Lot of Product, AMYLIN shall examine such Testing
Samples for compliance with the Product Specifications, and any damage, defects
or shortage.  If AMYLIN believes that any such Testing Samples do not comply
with the Product Specifications or are otherwise deficient, AMYLIN shall
promptly, but not later than ninety

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

11

--------------------------------------------------------------------------------


 

(90) days from receipt of such Testing Samples (which period may be extendible
should AMYLIN be able to justify to UCB that an unusual situation arose which
made it not possible for AMYLIN to determine whether or not the Testing Samples
are in compliance with Product Specifications after receipt of the shipment),
notify UCB.  The 90-day period referred to in the preceding two sentences shall
be reevaluated after 2004 to determine whether or not 90 days is a reasonable
period of time. In any case, on or before the end of 2004, AMYLIN agrees to make
its reasonable efforts to reduce this 90-day testing period.

 

If UCB is satisfied that the relevant Testing Samples do not comply with the
representations and warranties in Paragraph 4.2 (including Product
Specifications) or are otherwise deficient, AMYLIN shall dispose of the
non-complying Testing Samples as UCB shall lawfully direct and at UCB’s sole
cost and expense, and UCB shall upon request from AMYLIN, and at AMYLIN’s
option, replace the shipment or remedy the deficiency promptly, at UCB’s sole
cost and expense.  UCB shall not be liable, however, for any incidental or
consequential damages associated with a non-complying Lot of Product.

 

If UCB should deny that the relevant Lot of Product does not comply with any of
the representations and warranties in Paragraph 4.2 (including Product
Specifications) or is otherwise deficient or should admit such non-compliance or
deficiency but deny that it is at fault, UCB and AMYLIN may submit documentation
regarding the relevant Lot of Product to an independent expert agreed upon by
the parties, and the decision of this independent expert shall be final and
binding upon the parties.  The fees of such expert shall be borne by the losing
party.  Failure of AMYLIN to notify UCB of a claim,

 

12

--------------------------------------------------------------------------------


 

non-compliance or deficiency as set forth under this Agreement shall constitute
acceptance of such Lot of Product subject to Paragraph 4.6.

 

Title and risk of the Product will be transferred to AMYLIN upon delivery of the
Testing Samples and the Commercial Material to a carrier specified by AMYLIN as
referred to in Paragraph 4.4 above.

 

4.6           Hidden Defect.  If there is subsequently found to be a defect in
any Lot of Product, which could not reasonably be expected to have been found by
diligent and adequate inspection by AMYLIN pursuant to its obligations under
this Article, such as stability or the presence of any Contaminant (a “Hidden
Defect”), the party discovering the Hidden Defect shall notify the other party
(“Hidden Defect Notice”), and AMYLIN and UCB shall enter into discussions in
good faith about what action should be taken, if any (including actions as to
the handling and disposal of the defective Lot).  If the Hidden Defect is caused
by UCB’s negligence, acts or omissions, then, in addition to any other remedies
available to AMYLIN, AMYLIN shall have the right to require UCB, at AMYLIN’s
election, to either (A) replace the defective Product (any such replacement
shall be at the sole cost and expense of UCB and occur promptly but in no event
later than ninety (90) days after the date of the Hidden Defect Notice), or (B)
refund AMYLIN an amount equal to the price paid by AMYLIN for the defective
Product.

 

4.7           Invoice.  UCB shall invoice AMYLIN with a single invoice upon
delivery of Testing Samples for each Lot of Product at the address to be
specified by AMYLIN in writing on its Firm Purchase Order.  AMYLIN shall pay UCB
on the earlier of (A) [***] (or if extended based on an unusual situation

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

13

--------------------------------------------------------------------------------


 

pursuant to Paragraph 4.5, such longer extended time period) of its receipt of
the invoice, and (B) AMYLIN’s acceptance of the Lot; provided that the Lot of
Product is not definitively rejected as described in Paragraph 4.5.

 

4.8           Facilities Inspection.  In order to maintain good communication,
UCB agrees that AMYLIN shall, upon reasonable notice, be permitted to have a
reasonable number of representatives of its technical staff present at UCB’s
plant at all reasonable times during working hours, to monitor and participate
in the manufacture of Product pursuant to this Agreement. UCB shall, at all
times as may be reasonable, allow AMYLIN representatives to visit and inspect
its manufacturing facilities where Product is being manufactured and to consult
with UCB personnel to discuss and review the status of the work being done by
UCB under this Agreement, and to perform, at AMYLIN’s expense, quality assurance
audits.  Management of such AMYLIN representatives, including their
compensation, will be the responsibility of AMYLIN.  AMYLIN shall ensure that
its representatives comply with the UCB safety and access regulations applicable
in UCB’s manufacturing facilities, that have been provided in writing to AMYLIN
prior to each visit.

 

ARTICLE V - REIMBURSEMENT FOR [***]

 

5.1  [***]. Within ten (10) days of [***].

 

5.2  Capital Investments. Within ten (10) days of [***].

 

ARTICLE VI - REGULATORY COMPLIANCE

 

6.1           Regulatory Approvals. UCB shall make any and all filings and take
any and all other actions with respect to the Regulatory Authorities, including
but not limited to obtaining

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

14

--------------------------------------------------------------------------------


 

and filing all establishment license applications, necessary master files,
registrations, and validations of manufacturing facility, import and export
permits, custom clearances, currency authorization and other filings (and any
permits necessary therefor), that are necessary for the development of
manufacturing processes for Product, the production of Product for clinical use,
commercial sale or other use in the Region or the transfer of Product to AMYLIN
or its designees as contemplated on this Agreement or as otherwise requested by
AMYLIN.  All Regulatory Authority filing, inspection and other fees, expenses
and charges incurred with respect to the validation of its facilities shall be
paid by UCB, unless the validation relates solely to Product or to the
manufacturing process solely applicable to Product, in which case such fees
shall be paid by AMYLIN.  Timing of the preparation and submission of validation
shall be as determined by AMYLIN in liaison with UCB.  To the extent permitted
by applicable United States and foreign laws, all regulatory applications shall
be filed as instructed by AMYLIN.

 

6.2           Facilities Inspection. UCB shall permit Regulatory Authorities
access to those areas of the manufacturing facilities where Product is
manufactured, stored or handled, and to manufacturing records of Product
manufactured by UCB so that such Regulatory Authorities may perform an
inspection and audit of its facilities and activities (during reasonable
business hours and after reasonable notice).

 

6.3           Compliance with Laws.  AMYLIN and UCB shall observe and comply
with all applicable United States and foreign laws, ordinances, codes and
regulations of government agencies including federal, state, municipal and local
governing bodies having jurisdiction with respect to the manufacture of Product.
UCB shall maintain during the term of this Agreement

 

15

--------------------------------------------------------------------------------


 

all government permits, including without limitation, health, safety and
environmental permits, necessary for the conduct of the activities and
procedures that UCB undertakes pursuant to this Agreement.

 

ARTICLE VII - OWNERSHIP OF TECHNOLOGY

 

7.1           Ownership of Inventions.

 

7.1.1 Sole Inventions.  Each party shall solely own, and shall have the right to
apply for patents, patent rights and inventor’s certificates within and outside
the United States on any discoveries (whether or not patentable) conceived
solely by such party’s employees, consultants or agents in the performance of
this Agreement.  Any employees, consultants and agents engaged by UCB or AMYLIN
(“Engaging Party”) under and in accordance with the terms of this Agreement,
shall be obligated under a written agreement to assign to the Engaging Party all
of such employee’s, consultant’s or agent’s right and title to discoveries and
inventions that such employee, consultant or agent conceives.

 

7.1.2 Joint Inventions. Joint Invention shall mean any discoveries (whether or
not patentable) conceived jointly by employees of, or consultants or agents
engaged by, AMYLIN and UCB, respectively, in the performance of this Agreement. 
Joint Inventions shall be jointly owned by AMYLIN and UCB.  The law of joint
ownership of patents in the United States shall apply to ownership of any Joint
Invention  whether in or outside of the United States.  Where appropriate, the
parties may engage outside counsel mutually agreeable to the parties (the costs
of which shall be borne equally by the parties) to represent them jointly in the
prosecution of patent

 

16

--------------------------------------------------------------------------------


 

applications and the maintenance of patents with respect to Joint Inventions.

 

7.1.3 Mutual Grant of Authority.

 

(a)           Should any joint owner of a Joint Invention (“Grant Party”) not
wish to file an application for a patent claiming such Joint Invention because
such filing would result in the disclosure of such Grant Party’s trade secret as
part of the patent application, then the parties shall discuss in good faith
what steps should be taken with respect to such patent application. In the event
the parties do not reach an agreement regarding the steps that should be taken
with respect to such patent application, then the Grant Party shall decide, at
its sole discretion, whether its trade secret shall be included in such patent
application.  Nothing in this Paragraph 7.1.3 (a) however, shall affect the
parties’ respective rights, as joint owners as defined in Paragraph 7.1.2, to
use the Joint Invention.

 

(b)           Subject to Paragraph 7.1.3 (a) above, should any joint owner of a
Joint Invention not wish to file, prosecute, maintain or issue a patent
application or maintain a patent covering such Joint Invention, then at the
other party’s election (the “Receiving Party”), such joint owner (“Granting
Party”) shall grant to the Receiving Party (a) a perpetual, irrevocable,
exclusive (even as to the Granting Party and its Affiliates), worldwide, fully
paid-up royalty-free license under the Granting Party’s interest in the Joint
Invention, with the right to grant sublicenses, to develop, make, have made,
use, import, offer to sell, have sold and sell products, and (b) any necessary
authority to file, prosecute, maintain, and issue such a patent application or
maintain such a patent, all at the expense of the Receiving Party.

 

17

--------------------------------------------------------------------------------


 

7.2           Assistance With Patent Protection.  Upon request, AMYLIN and UCB
shall each provide the other with reasonable assistance in obtaining patents
and, if necessary, enforcing patent rights.  To that end, each party agrees to
assist the other in executing, verifying and delivering such documents and
performing such acts as may be reasonably requested by the requesting party in
applying for, obtaining, perfecting, evidencing, sustaining or enforcing the
other party’s patent rights.  The party requesting such assistance shall
reimburse the assisting party for all reasonable out-of-pocket expenses incurred
and provide reasonable compensation for time spent in providing such assistance,
except in the case of any patent covered by a Joint Invention, in which case no
reasonable compensation shall be provided and all expenses shall be shared
equally by the parties (i.e., 50% paid by AMYLIN and 50% paid by UCB).

 

7.3           Infringements.  Each party shall promptly notify the other of and
confirm in writing any potential alleged or threatened infringement of patents
covering the manufacture, sale or use of the Products, or of any allegation by a
Third Party that the activity of AMYLIN or UCB pursuant to this Agreement
infringes Third Party patent rights, of which it becomes aware.

 

ARTICLE VIII - LICENSES

 

8.1           UCB License Grant.  UCB hereby grants to AMYLIN a perpetual,
irrevocable, worldwide, fully paid-up royalty-free license under UCB Technology,
with the right to grant sublicenses within the limits defined in Article 8.2
hereunder, to make, have made, use, import, offer to sell, have sold and sell
peptide amylin agonists including

 

18

--------------------------------------------------------------------------------


 

pramlintide.  This license shall be exclusive (even as to UCB and its
Affiliates) from the Effective Date through the later of (i) [***], and (ii) the
[***], except that during such exclusive period, UCB shall retain rights to make
Product for AMYLIN pursuant to the terms of this Agreement.  The license granted
above in this Paragraph 8.1 shall become a non-exclusive license following the
period of exclusivity stated above.

 

8.2           Right to Sublicense.  The right to sublicense to Third Parties is
limited to those situations where (i) there is a  Force Majeure (Article XVII);
(ii) UCB is unable to supply Product or fails to supply Product ordered under
issued Firm Purchase Orders, and as a result, AMYLIN decides to obtain supply
from a Third Party; (iii) UCB decides that it is unable to supply certain
quantities of Product in a [***] estimated forecast provided by AMYLIN pursuant
to Paragraph 3.3; or (iv) this Agreement is terminated as a result of UCB’s
material breach (e.g., UCB is unwilling to supply quantities of Product).

 

ARTICLE IX - TRANSFER OF UCB TECHNOLOGY

 

It is understood and agreed by AMYLIN and UCB that AMYLIN itself or through
Affiliates and/or a Third Party (Third Party manufacture is limited to those
specific instances recited in Paragraph 8.2 wherein AMYLIN has the right to
sublicense) may decide at some point in time to manufacture pramlintide or other
peptide amylin agonists for commercial supply using UCB Technology.  Upon
request by AMYLIN, UCB agrees to disclose and transfer to AMYLIN, its Affiliates
and/or a Third Party such UCB Technology as necessary to enable AMYLIN, its
Affiliates and/or a Third Party to manufacture peptide amylin agonists,
including

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

19

--------------------------------------------------------------------------------


 

pramlintide, according to the then current manufacturing process being used by
UCB.  To facilitate the transfer of such UCB Technology, UCB agrees to provide
to AMYLIN, its Affiliates and/or the designated Third Party training on-site for
the manufacture of peptide amylin agonists, including pramlintide, using UCB
Technology, including on-site instruction by UCB knowledgeable personnel.  The
party receiving training shall reimburse UCB for travel and living expenses of
UCB employees during the time that they are engaged in the training.  It is
anticipated that such training will take place over a period of six (6) months. 
UCB shall provide the training at no cost for 6 months and thereafter at a
reasonable fee on an FTE basis if additional training is necessary.  The
provisions of this Article shall survive termination or expiration of this
Agreement, except in the case of termination of this Agreement by UCB as a
result of material breach by AMYLIN.

 

ARTICLE X - CONFIDENTIALITY

 

10.1         Non-Disclosure.  Subject to the provisions of Articles VIII and IX,
any and all knowledge, know-how, practices, processes or other information
(hereinafter referred to as “Confidential Information”) disclosed or submitted
in writing or in other tangible form which is designated as Confidential by any
party to another party shall be received and maintained in strict confidence and
shall not be disclosed to any Third Party.  Furthermore, the recipient shall not
use said Confidential Information for any purpose other than those purposes
specified in this Agreement.  The recipient may disclose Confidential
Information to employees and/or consultants requiring access thereto for the
purposes of this Agreement; provided, however, that prior to making any such
disclosures, each such employee and consultant (a) shall

 

20

--------------------------------------------------------------------------------


 

be apprised of the duty and obligation to maintain Confidential Information in
confidence and not to use such information for any purpose other than in
accordance with the terms and conditions of this Agreement, and (b) has signed a
written agreement with the recipient not to disclose Confidential Information
containing terms consistent with the terms herein.  Each party shall take all
steps necessary to assure that the Confidential Information received will be
maintained in confidence by such party, including taking such steps as it takes
to prevent the disclosure of its own proprietary and confidential information of
like character.

 

10.2         Exceptions.  The nondisclosure and non-use obligations of this
Article X shall not apply to Confidential Information which, to the extent that
the recipient can establish by competent written proof:

 

(a)           at the time of disclosure is in the public domain;

 

(b)           after disclosure, becomes part of the public domain by publication
or otherwise, except by breach of this Agreement by the recipient;

 

(c)           was (i) in the recipient’s possession in documentary form at the
time of disclosure or (ii) subsequently and independently developed by the
recipient’s employees who had no knowledge of or access to Confidential
Information;

 

(d)           was received without restriction on disclosure by the recipient
from a Third Party who has the lawful right to disclose the Confidential
Information; or

 

21

--------------------------------------------------------------------------------


 

(e)           is required to be disclosed by law or regulation.  In the event
that Confidential Information is required to be disclosed pursuant to this
Paragraph 10.2(e), the recipient shall notify the other party to allow such
other party to assert whatever exclusions or exemptions must be available to it
under such law or regulation.

 

The Article X obligations for Confidential Information shall be in effect during
the term of this Agreement and for a period of ten (10) years from the
expiration or any earlier termination of this Agreement.

 

10.3         Public Release of Information.  Unless the prior written consent of
the other party is obtained, no party shall, except as may be required by law or
regulations (including without limitation any United States Securities and
Exchange Commission filings required), in any manner disclose or advertise or
publish or release for publication any statement mentioning the other party or
information contained in or acquired pursuant to this Agreement, or the fact
that any party has furnished or contracted to furnish to the other party the
items required by this Agreement, or quote the opinion of any employee of the
other party.

 

ARTICLE XI - REPRESENTATIONS AND WARRANTIES

 

11.1         Representations and Warranties.  Each party hereby represents and
warrants to the other as follows:

 

(a)           Binding Agreement.  This Agreement is a legal and valid obligation
binding upon it and enforceable in accordance with its terms.  The execution,
delivery and

 

22

--------------------------------------------------------------------------------


 

performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any law or regulation of any court, governmental
body or administrative or other agency having jurisdiction over it.

 

(b)           Validity.  No party is aware of any action, suit or inquiry or
investigation instituted by any federal, state local or foreign governmental
agency or instrumentality which questions or threatens the validity of the
Agreement.

 

(c)           Debarments.  Each party represents and warrants that it and its
employees, Affiliates and agents have never been, and does not now and will not
in the future use in any capacity the services of any person, debarred under
subsection (a) or (b) of 21 U.S.C. § 335a.  If during the term of this
Agreement, either party (i) becomes debarred or disqualified, or (ii) receives
notice of an action or threat of an action with respect to debarment or
disqualification, such party shall immediately notify the other party hereunder.

 

(d)           Performance by Affiliates.  The parties recognize that each may
perform some or all of its obligations under this Agreement through Affiliates;
provided, however, that each party shall remain responsible and be guarantor of
the performance by its Affiliates and shall cause its Affiliates to comply with
such performance and the terms of this Agreement.

 

(e)           UCB Technology.  UCB represents, warrants and covenants that it
owns or otherwise has rights to all UCB Technology and all other patents,
know-how and other

 

23

--------------------------------------------------------------------------------


 

proprietary information and materials which are required to perform its
obligations contemplated under this Agreement.

 

ARTICLE XII - INDEMNIFICATION; LIABILITY

 

12.1         UCB Indemnification.  UCB hereby agrees to indemnify and hold
AMYLIN (including its Affiliates) and its agents, employees, officers, directors
and insurers harmless from and against any and all suits, claims, actions,
demands, liabilities, expenses and/or losses, including reasonable legal expense
and attorneys’ fees (“Losses”) resulting from any claim by a Third Party of
bodily injury, personal injury or property or other damage, arising out of (a)
UCB’s material breach of, or negligence or intentional misconduct in performing
any of UCB’s activities as contemplated under, this Agreement, or (b) UCB’s
material breach of any representation or warranty under this Agreement, or (c)
any alleged or actual infringement of any patent of any Third Party arising from
use of the UCB Technology as contemplated by this Agreement, or (d) UCB’s
transportation, storage, use, handling and disposal of hazardous materials
related to its manufacture of Product; but only to the extent that such Losses
in (a), (b),  (c) or (d) above do not arise from AMYLIN’s negligence,
intentional misconduct or material breach of any representation or warranty
under or terms of this Agreement.

 

12.2         AMYLIN Indemnification. AMYLIN hereby agrees to indemnify and hold
UCB (including its Affiliates) and its agents, employees, officers, directors
and insurers harmless from and against any and all “Losses” resulting from any
claim by a Third Party of bodily injury, personal injury or property or other
damage arising out of (a) AMYLIN’s material breach of or negligence or
intentional misconduct in performing any of

 

24

--------------------------------------------------------------------------------


 

AMYLIN’s activities, as contemplated under, this Agreement, or (b) AMYLIN’s
material breach of any representation or warranty under this Agreement, or (c)
the handling, possession, or use of the Product or Commercial Product following
delivery to a common carrier pursuant to Paragraph 4.4 (including but not
limited to use of Product in AMYLIN’s clinical trials and AMYLIN’s commercial
sale of the Product; but, only to the extent that such Losses in (a), (b) or (c)
above do not arise from UCB’s negligence, intentional misconduct or material
breach of any representation or warranty under or terms of this Agreement.

 

12.3         Notice.  To the extent an indemnified party makes a claim for
indemnification hereunder, the indemnified party shall give written notice to
the indemnifying party reasonably setting forth the facts and circumstances in
connection with the claim for indemnification.  The indemnities of this
Article XII shall not apply if the indemnified party fails to give the
indemnifying party notice of any claim it receives within 30 days after receipt
and such failure materially prejudices the indemnifying party.  The indemnifying
party shall have the right at its election to take over the defense or
settlement of the Third Party claim at its own expense by giving prompt notice
to the indemnified party.  If the indemnifying party gives such notice and
proceeds so to defend the Third Party claim within 30 days after receipt of the
notice of the Third Party claim, the indemnified party shall not settle or
otherwise compromise the proceedings and shall be bound by any defense or
settlement that the indemnified party may make as to those claims.  In addition,
if the indemnifying party assumes such control, it shall only be responsible for
the legal fees and litigation expenses of the attorneys it designates to assume
control of the litigation.

 

25

--------------------------------------------------------------------------------


 

12.4         Special Damages. Notwithstanding anything to the contrary elsewhere
in this Agreement and except for the indemnification obligations under
Paragraphs 12.1 and 12.2, neither AMYLIN nor UCB shall have any liability
whatsoever under this Agreement for any indirect, incidental, special or
consequential damages, including but not limited to loss of revenue or profit.

 

ARTICLE XIII – NOTICES

 

Any notice required or permitted hereunder shall be in writing and shall deemed
given as of the date it is (a) delivered by hand, or (b) received by certified
mail, postage prepaid, return receipt requested, or (c) received by an express
courier, postage prepaid, or (d) sent by facsimile with a written confirmation
receipt evidencing the date and time sent, and addressed to the party to receive
such notice at the following addresses:

 

(a)To UCB:

 

UCB S.A.

 

 

[***]

 

 

Telephone:

011-32-2-386-2900

 

 

Telefax:

011-32-2-386-2990

 

 

 

(b)To AMYLIN:

 

Amylin Pharmaceuticals, Inc.

 

 

9373 Towne Centre Drive, Suite 250

 

 

San Diego, California  92121

 

 

USA

 

 

Attention:    John Grove

 

 

Senior Director Manufacturing

 

 

Telephone:

(858) 642-7082

 

 

Telefax:

(858) 558-0257

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

26

--------------------------------------------------------------------------------


 

with a copy to:

 

 

Amylin Pharmaceuticals, Inc.

 

 

9373 Towne Centre Drive, Suite 250

 

 

San Diego, California  92121

 

 

USA

 

 

Attention:     Lloyd A. Rowland

 

 

VP and General Counsel

 

 

Telephone:

(858) 552-2200

 

 

Telefax:

(858) 552-1936

 

The address to which notices should be delivered may be changed from time to
time by notice to the other party as provided in this Article XIII.

 

ARTICLE XIV - ASSIGNMENT AND SUBCONTRACTING

 

14.1 Assignment by UCB.  This Agreement or any interest hereunder shall not be
assigned or transferred by UCB, without the prior express written consent of
AMYLIN and subject to such terms and conditions that AMYLIN may impose; provided
however, UCB may assign this Agreement without AMYLIN’s prior express written
consent to an Affiliate of UCB, and UCB shall deliver prompt written notice to
AMYLIN of such assignment to its Affiliate. In the event of UCB’s assignment to
a UCB Affiliate, UCB shall remain liable for such Affiliate’s performance of
this Agreement.  Any consent that AMYLIN elects to provide under this Paragraph
14.1 shall not be provided unless and until UCB furnishes AMYLIN with a copy of
the proposed assignment.

 

14.2 Assignment by AMYLIN.  AMYLIN may assign this Agreement without the prior
express written consent of UCB to (a) a Third Party with whom it enters into a
collaboration, license or similar arrangement relating to the development and/or
commercialization of pramlintide, or (b) a purchaser of substantially all of the
assets of AMYLIN directed to its

 

27

--------------------------------------------------------------------------------


 

business relating to pramlintide, or (c) an Affiliate of AMYLIN and AMYLIN shall
deliver prompt written notice to UCB of any such assignment to its Affiliate. 
In the event of AMYLIN’s assignment to an AMYLIN Affiliate, AMYLIN shall remain
liable for such Affiliate’s performance of this Agreement.  Except as provided
in subparts (a) and (b) of this Paragraph 14.2, AMYLIN may not assign this
Agreement to any Third Party without the prior express written consent of UCB.

 

14.3         Subcontracting. UCB shall not subcontract any of its obligations
under this Agreement (including any part or all of the manufacture of any
Product), without the prior express written approval of AMYLIN.

 

ARTICLE XV - TERM & TERMINATION

 

15.1         Term.  This Agreement shall remain in effect, unless earlier
terminated pursuant to the provisions of this Article or Article XVII, for an
initial period of [***] starting from the Effective Date.  Thereafter, it shall
be automatically renewed for consecutive [***] periods unless either party gives
written notice at least [***] prior to the expiration of the initial term or any
consecutive renewal period.

 

15.2         Breach.  Either party, at its option, may terminate this Agreement
for default if any of the following acts of default occur: (1) the other party
is in material breach of this Agreement, which breach is not cured within sixty
(60) days of notice of such breach by the terminating party; or (2) the other
party becomes insolvent or a petition under bankruptcy act or similar statute is
filed by or against the

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

28

--------------------------------------------------------------------------------


 

other party and is not vacated within thirty (30) days after such filing.

 

15.3         AMYLIN Termination.  Upon thirty (30) days prior written notice to
UCB, AMYLIN may terminate this Agreement at any time after the Effective Date
should it determine that the development and/or commercialization of pramlintide
will not continue.  Termination under this Paragraph 15.3 shall not relieve
AMYLIN of its obligation to purchase Product pursuant to an issued Firm Purchase
Order.

 

15.4         Remedies.  The rights and remedies of the parties provided in this
Article XV are in addition to any other rights and remedies provided by law or
under this Agreement.

 

ARTICLE XVI - CALENDAR DATES

 

All periods of days referred to in this Agreement shall be measured in calendar
days.

 

ARTICLE XVII - FORCE MAJEURE

 

If the performance by a party of any obligation under this Agreement, other than
the payment of money, is prevented or impaired by Force Majeure for any cause
beyond the reasonable control of the defaulting party, such party shall be
excused from performance so long as such situation continues to prevent or
impair performance, provided the party claiming such excuse shall have promptly
notified the other party of the existence, nature, duration and other details of
such cause and shall at all times use its reasonable efforts consistent with its
normal business practices to resume a complete performance.  If either party
anticipates that a

 

29

--------------------------------------------------------------------------------


 

Force Majeure may occur, that party shall notify the other party immediately and
explain the nature, details and expected duration thereof.

 

The affected party will advise the other party from time to time as to the
progress in remedying the situation and as to the time when the affected party
expects to resume its obligations and shall notify the other as to the
expiration of any Force Majeure as soon as the affected party knows the date
thereof.

 

“Force Majeure” shall mean an event beyond the reasonable control of a party
including, but not limited to, fire, flood, sabotage, shipwreck, embargo,
explosion, accident, riot, act of governmental authority, acts of God and acts
of war.

 

In the event of a Force Majeure affecting UCB, UCB may prorate and allocate its
supply of manufacturing resources among its Affiliates and its then current
contract customers, and in such manner as may be deemed fair and reasonable
based upon purchases over the past year.

 

If, as a result of a Force Majeure event, UCB is unable to supply Product in
such quantities as AMYLIN shall request and in compliance with the delivery
periods set forth in this Agreement, UCB and AMYLIN will consult with each other
to determine what measures to take to solve the supply problem with the
understanding that it may be necessary for AMYLIN to obtain supply from a Third
Party source using UCB Technology in accordance with Article IX, and in such
event, AMYLIN shall be permitted (with no obligation to UCB) to obtain Product
from such Third Party source and require UCB to transfer UCB Technology and
provide the training required and described in

 

30

--------------------------------------------------------------------------------


 

Article IX.  As soon as the Force Majeure event affecting UCB’s ability to
supply Product terminates, (i) UCB shall provide written notice thereof to
AMYLIN so that AMYLIN may resume issuing Firm Purchase Orders to UCB in
accordance with Paragraph 3.4, and (ii) [***]. If the Force Majeure event
affecting UCB’s ability to supply Product under this Agreement persists for a
period of [***], then AMYLIN shall have the right to terminate this Agreement by
providing written notice to UCB, and the terms of Paragraph 8.2 and Article IX
shall apply.

 

ARTICLE XVIII - CHANGES

 

AMYLIN ‘s personnel may, from time to time, render assistance or give technical
advice to, or effect an exchange of information with UCB’s personnel in a
liaison effort concerning the work hereunder.  However, such exchange of
information or advice shall not vest UCB with authority to change the work
hereunder or the provisions of this Agreement, nor shall any change in the work
or provisions of this Agreement be binding on AMYLIN unless effected as a
modification in accordance with the terms of this Agreement.

 

ARTICLE XIX - HEADINGS; SURVIVAL

 

The headings and subheadings contained herein are used for convenience and ease
of reference and shall not limit the scope or intent of the clause.  The
provisions of Articles VII, VIII, IX, X, XIII, and XX shall survive any
expiration or earlier termination of this Agreement.

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

31

--------------------------------------------------------------------------------


 

ARTICLE XX - INSURANCE

 

Each party will maintain, at its own expense, insurance coverage for its
activities under this Agreement, consistent with coverage generally held by
companies in the pharmaceutical industry for activities similar to those
contemplated under this Agreement. Each party shall provide the other party with
a certificate of insurance if requested by such other party.  If any party is
required to enter premises owned, leased, occupied by or under the control of
another party during the performance of this Agreement, the visiting party shall
indemnify and hold harmless the visited party, its officers and employees, from
any loss, cost, damage, expense or liability by reason of property damage or
personal injury, including death, of whatsoever nature or kind arising out of or
as a result of such actions of the visiting party or of its employees during
such visit.  However, the visited party will remain liable for its negligence,
if any.  UCB and AMYLIN shall each maintain public liability and property damage
insurance in reasonable amounts covering the obligations set forth above and
shall maintain the required worker’s compensation insurance covering its
employees.

 

ARTICLE XXI - INDUSTRIAL LAWS AND BENEFITS

 

In all matters relating to this Agreement, all parties shall be acting as
independent contractors.  Neither UCB nor any of the persons furnishing Product
or performing work or services which are required by this Agreement are
employees of AMYLIN within the meaning of or the application of any federal, or
state unemployment insurance law, or other social

 

32

--------------------------------------------------------------------------------


 

security, or any worker’s compensation, industrial accident law, or other
industrial or labor law.  At its own expense, UCB shall comply with such laws,
and assume all obligations imposed by any one or more of such laws with respect
to this Agreement.

 

ARTICLE XXII - NOTICE TO AMYLIN OF POSSIBLE DELAYS

 

Whenever UCB has knowledge or a reasonable belief that any actual or potential
condition is delaying or threatens to delay the timely performance of this
Agreement, it shall immediately give notice thereof, including all relevant
information with respect thereto, to AMYLIN, and shall identify in detail the
steps being taken to remedy the condition and when such remedy is anticipated to
be completed and delivery accomplished. This Article XXII shall not be deemed a
waiver of any of AMYLIN’s rights under any other Agreement provisions.

 

ARTICLE XXIII - TAXES

 

Unless prohibited by law or otherwise stated to the contrary in this Agreement,
UCB shall pay and has included in the price of this Agreement, any federal,
state or local sales tax, transportation tax, or other similar levy which is
required to be imposed upon the work or items to be delivered, or by reason of
their sale, or delivery.

 

ARTICLE XXIV- MODIFICATION OF AGREEMENT

 

This Agreement contains all the agreements and conditions under which the work
is to be performed and no

 

33

--------------------------------------------------------------------------------


 

course of dealing or usage of the trade shall be applicable unless expressly
incorporated in this Agreement.  The terms and conditions contained in this
Agreement shall not be added to, modified, superseded or otherwise altered,
except by an express written modification signed by authorized representatives
of AMYLIN and UCB.

 

ARTICLE XXV - NO WAIVER OF CONDITIONS

 

Failure by UCB or AMYLIN to insist on strict performance with respect to any
particular provision of this Agreement shall not operate or be construed as a
continuing waiver of same or as a waiver of any other provisions of the
Agreement

 

ARTICLE XXVI – SEVERABILITY

 

If any provision of this Agreement is declared invalid, illegal or
unenforceable, such provision shall be severed and all remaining provisions
shall continue in full force and effect.

 

ARTICLE XXVII - GOVERNING LAW

 

This Agreement shall be construed and enforced in accordance with the law of the
State of New York, regardless of its conflict of laws principles.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date first written above.

 

34

--------------------------------------------------------------------------------


 

 

AMYLIN PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

Lloyd A. Rowland,

 

 

Vice President and General Counsel

 

 

 

 

 

UCB S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

UCB, S.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A

Product Specifications

 

[***]

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

A-1

--------------------------------------------------------------------------------


 

[***]

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

 

Pricing for Product

 

[***]

 

--------------------------------------------------------------------------------

*  Confidential Treatment Request(ed)

 

B-1

--------------------------------------------------------------------------------